Title: From John Adams to Arthur Lee, 25 May 1780
From: Adams, John
To: Lee, Arthur


     
      Dear Sir
      Paris May 25. 1780
     
     Your kind favour of April 12th. is yet unanswered. With nothing at all to do, I am as busy as ever I was in my Life. Whether any good will result from it time must discover. I have undertaken to inform Congress, a little more particularly than they are want to be informed, of Some Things that have passed in Europe, which will ultimately affect them: but I find it is in vain to put my Eyes out by writing for when Letters are written, We cant get them across the Water.
     I have however Sworn and I will perform, if it is possible to get Letters to them by the way of Spain or Holland, or any other Way, let the Expense be what it will they shall go.
     I have a very good opinion of Count Sarsefield, and have the Honour to see him Sometimes, tho not So often as I wish. Too many unsuitable Characters it is very certain have been permitted to meddle in our Affairs, but when or how it will be remedied, God only knows. In a Country where every Thing goes and is done by Protection, and where the Maxims of Government are the direct opposites of ours, I see no Prospect of having it otherwise let who will be in or out.
     As to Jobs, I never had, and never will have any Thing to do in any, let the Consequence to me, and my family be what it will. The Trusts with which you and I have been honoured by our Country are too sacred, to be tarnished, by the little selfish Intrigues, in which the little Insects about a Court are eternally buzzing. If I had neither a sense of Duty nor the Pride of Virtue, nor any other Pride—if I had no higher Principle or Quality than Vanity, it would mortify this, in an extream degree, to sully and debase so pure a Cause, by any such Practices.
     
     On the Characters you mention, I shall never condescend, to bestow my Confidence nor my Resentment nor Contempt. They have ever been treated by me and ever will be, with Justice and Civility, but they will never be my Friends.
     I have received a Letter by the Way of Bilbao for you which I do my self the Honour to inclose.
     I was in hopes you would have been at Congress before now. Your situation must be disagreable, but I know by Experience it can be born.
     Pray how do you relish Clintons Letter. I think the Policy of France and Spain is pointed out by it, in sunbeams. I hope they will profit by it. They Seemed to be convinced of it, before this Letter arrived. They have now the Testimony of our Ennemy to the Truth and Justice of what you and I had the Honour to represent to them, in Conjunction with our Colleague last January was twelve Months.
     
      I am with much Esteem &c yours
      John Adams
     
     
      I have a Letter from Mr. S. A. and Dr. Gordon—both desire to be remembered to you. No News from either, only respecting our Constitution which it seems the Convention have adopted, without any essential Alterations. They have published their Result for the Remarks and objections of the People, after which they are to revise it. If two thirds of the People in 95 shall desire a Convention, to revise and alter as Experience shall find necessary it is to be done. Mass. very intent on filling up their quota of the Continental Army.
     
    